Title: From George Washington to John Deane, 13 August 1756
From: Washington, George
To: Deane (Dean), John



[Winchester, 13 August 1756]
To the Officer commanding at Kuykendalls Fort; Sir,

Be particularly careful and expeditious in forwarding all Expresses; communicating all remarkable intelligence to the adjacent Forts, affording Escorts to all convoys and parties—if the general good may be promoted, or the public benefited thereby. Encourage agriculture and industry; and protect and guard the people at their daily labour; which is the chief end and design of your being there. I am &c.

G:W.
Winchester August 13, 1756.    

